DETAILED ACTION

This action is responsive to papers filed on 12/29/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carapelli (U.S. Pub No. 2009/0265638) in view of Coppola (U.S. Patent No. 6,360,138), and further in view of Harrell (U.S. Pub No. 2009/0129403).
Regarding claims 1, 19, Carapelli teaches providing a prompt, at a payment terminal, to a customer for a transaction purchasing at least one of a product and a service (Paragraphs 0023-0024), receiving a response, at the payment terminal, to the prompt (Paragraphs 0023-0024), transmitting, over a network using a communication unit of the payment terminal, data indicative of the response from the payment terminal to a point of sale located outside of the payment terminal (Paragraphs 0028-0030, 0032) and, in response, receiving, over the network, at the payment terminal a command from the point of sale, the command instructing the payment terminal to provide information to the 
Carapelli does not appear to specify in response to receiving the command, providing information to the customer via the payment terminal in a form different than the information identified in the command.  However, Coppola teaches translating information between a POS and a payment terminal and providing information to the customer via the payment terminal in a form different than the information identified in a command issued by the POS (Column 10 Lines 14-50).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to translate information and commands between a POS and a payment terminal, as both devices may work using different hardware and software and translating the information will allow for each device to recognize and display the information correctly.
While Coppola teaches the translation of information, Copolla teaches this process as happening outside of the payment terminal.  Carapelli and Coppola do not appear to specify the translating as occurring by a controller within the payment terminal.  However, Harrell teaches a device manager as integrated into a controller within a fuel dispensing payment terminal (Figure 1), in which the device manager translates commands received but not necessarily recognized into a form that can be interpreted by the fuel dispensing payment terminal (Paragraphs 0029-0031).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consolidate devices and place the translation functionality of Copolla within the payment terminal since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 2, 20, Carapelli does not appear to specify in response to receiving the command, identifying one or more additional commands pre-programmed at the payment terminal that correspond to the commands, and providing the information according to the identified one or more commands.  However, Coppola teaches  in response to receiving the command, identifying one or more additional commands pre-programmed at the payment terminal that correspond to the commands, and providing the information according to the identified one or more commands (Column 4 Line 53 – Column 5 Line 22, Column 10 Lines 44-50).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to translate information and commands between a POS and a payment terminal, as both devices may work using different hardware and software and translating the information will allow for each device to recognize and display the information correctly.
While Coppola teaches the translation of information, Copolla teaches this process as happening outside of the payment terminal.  Carapelli and Coppola do not appear to specify the translating as occurring by a controller within the payment terminal.  However, Harrell teaches a device manager as integrated into a controller within a fuel dispensing payment terminal (Figure 1), in which the device manager translates commands received but not necessarily recognized into a form that can be interpreted by the fuel dispensing payment terminal (Paragraphs 0029-0031).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consolidate devices and place the translation functionality of Copolla within the payment terminal since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 3, 21, Carapelli does not appear to specify receiving a second response to the information provided to the customer, translating the second response into a form recognized by the point of sale, and transmitting, over the network using the communication unit, data indicative of the translation from the payment terminal to the point of sale.  Coppola, however, teaches receiving a second response to the information provided to the customer, translating the second response into a form recognized by the point of sale, and transmitting, over the network using the communication unit, data indicative of the translation from the payment terminal to the point of sale (Column 10 Lines 51-58, Coppola does not limit the amount of transmissions that can go back and forth between POS and terminal).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to translate information and commands between a POS and a payment terminal, as both devices may work using different hardware and software and translating the information will allow for each device to recognize and display the information correctly.
While Coppola teaches the translation of information, Copolla teaches this process as happening outside of the payment terminal.  Carapelli and Coppola do not appear to specify the translating as occurring by a controller within the payment terminal.  However, Harrell teaches a device manager as integrated into a controller within a fuel dispensing payment terminal (Figure 1), in which the device manager translates commands received but not necessarily recognized into a form that can be interpreted by the fuel dispensing payment terminal (Paragraphs 0029-0031).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consolidate devices and place the translation functionality of Copolla within the payment terminal since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 4, 12, Carapelli teaches printing a receipt at a fuel dispenser (Paragraph 0045).  Carapelli does not appear to specify that the command instructs the payment terminal to provide a receipt for the purchase, and providing the information to the customer includes the payment - 22 -Attorney Docket No.: 47376-244F01US (201712) terminal providing the receipt in a form unsupported by the point of sale.  However, Coppola teaches the POS as instructing a payment terminal to provide a receipt (Column 8 Lines 23-37) and a payment terminal as providing information in a form unsupported by the POS (Column 4 Line 53 – Column 5 Line 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a receipt to a user in a format presentable by a device and at the end of a purchase in order to ensure that the consumer knows the transaction went through properly.
Regarding claims 5, 13, Carapelli does not appear to specify the command instructs the payment terminal to prompt the customer for purchase of an additional product or service known by the point of sale to be available for purchase, and providing the information to the customer includes the payment terminal prompting the customer to purchase an additional product or service not known by the point of sale to be available for purchase.  However, Coppola teaches the command instructs the payment terminal to prompt the customer for purchase of an additional product or service known by the point of sale to be available for purchase, and providing the information to the customer includes the payment terminal prompting the customer to purchase an additional product or service not known by the point of sale to be available for purchase (Column 11 Lines 14-31, there is no limit on the number of ads that can be shown, and the ads can come from a local source or an external source, so if multiple ads are played, some will be products known by the establishment to be on sale and some will be products that are not known by the establishment to be on sale).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow promotions from internal as well as external sources in order to promote the most products possible which will result in revenue from advertising or revenue from sales.
Regarding claims 6, 14, Carapelli teaches a POS instructing the payment terminal to display media (Paragraphs 0028-0030, 0032, payment authorizations go through the POS, so there must be a back and forth between the POS and the payment terminal when payments are authorized, and whatever information that is displayed after authorization is approved would be “media”) and that certain media is stored in a memory of the payment terminal (Paragraph 0024).  Carapelli does not appear to specify media that is not supported by the point of sale; and providing the information to the customer includes the payment terminal causing the display to display the media that is not supported by the point of sale.  However, Coppola teaches the command instructs the payment terminal to display media identified in the command on a display of the payment terminal (Column 11 Lines 14-31); and providing the information to the customer includes the payment terminal causing the display to display the media that is not supported by the point of sale (Column 4 Line 53 – Column 5 Line 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow media to be displayed through a command from a local POS system and to translate such data since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 7, 15, Carapelli teaches the point of sale configured to communicate with the remotely located payment authorization system to authorize payment for the purchase (Paragraph 0030).
Regarding claims 8, 16, Carapelli teaches the point of sale is located inside a store, and the payment terminal is located outside of the store (Paragraphs 0024, 0027).
Regarding claims 9, 17, Carapelli teaches the payment terminal includes a fuel dispenser (Paragraph 0032).
Regarding claims 10, 18, Carapelli does not appear to specify the payment terminal includes one of a terminal configured to accept payment for a parking space, a terminal configured to accept payment for a pharmacy item, and a terminal configured to accept payment for groceries to be delivered.  However, the specific categorical business environment in which the terminal is meant to operate does not impact the steps or structure of the system claimed.  In other words, if the items being sold are parking spaces, pharmacy items, groceries, or fuel, the invention will operate the same regardless.  Further, terminals for the purchase of various items such as at least parking spaces have been old and well known long before the filing of Applicant’s invention.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the current system and method within any category of retailer in order to take advantage of the application of the current invention within any of those retailer categories and to not limit the application of the current invention to any one retailer category.
Regarding claim 11, Carapelli teaches receiving payment information, via the payment reader, from a customer for payment of at least one of a product and a service (Paragraphs 0023-0024), - 23 -Attorney Docket No.: 47376-244F01US (201712) transmitting, over a network using the communication unit, the payment information to a point of sale (Paragraphs 0028-0030, 0032) and, in response, receive data from the point of sale, over a network, indicating that the payment is authorized and receive a command from the point of sale for completing a purchase of a plurality of predetermined items (Paragraphs 0028-0030, 0032, payment authorizations go through the POS, so there must be a back and forth between the POS and the payment terminal when payments are authorized, plurality of predetermined items is a plurality of gallons of fuel), the point of sale being configured to communicate with a remotely located payment authorization system to authorize payment for the purchase (Paragraph 0030) and in response to receiving the data and the command, causing, using the controller, the command to be executed (Paragraphs 0028-0030, 0032, payment authorizations go through the POS, so there must be a back and forth between the POS and the payment terminal when payments are authorized, when payment is authorized and the authorization is sent to the terminal, that represents a command to complete the transaction). 
Carapelli does not appear to specify causing, using the controller, an additional command to be executed at the payment terminal, the additional command being unsupported by the point of sale.  However, Coppola teaches causing, using the controller, an additional command to be executed at the payment terminal, the additional command being unsupported by the point of sale (Column 4 Line 53 – Column 5 Line 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to translate information and commands between a POS and a payment terminal, as both devices may work using different hardware and software and translating the information will allow for each device to recognize and display the information correctly.
While Coppola teaches the translation of information, Copolla teaches this process as happening outside of the payment terminal.  Carapelli and Coppola do not appear to specify the translating as occurring by a controller within the payment terminal.  However, Harrell teaches a device manager as integrated into a controller within a fuel dispensing payment terminal (Figure 1), in which the device manager translates commands received but not necessarily recognized into a form that can be interpreted by the fuel dispensing payment terminal (Paragraphs 0029-0031).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consolidate devices and place the translation functionality of Copolla within the payment terminal since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 23, Carapelli does not appear to specify a forecourt controller; wherein the data indicative of the response is transmitted along a communication link from the payment terminal to the point of sale via the forecourt controller, which is disposed along the communication link between the payment terminal and the point of sale.  However, Copolla teaches a forecourt controller; wherein the data indicative of the response is transmitted along a communication link from the payment terminal to the point of sale via the forecourt controller, which is disposed along the communication link between the payment terminal and the point of sale (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a forecourt controller since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carapelli (U.S. Pub No. 2009/0265638) in view of Coppola (U.S. Patent No. 6,360,138), and further in view of Harrell (U.S. Pub No. 2009/0129403), and further in view of Kelly (U.S. Pub No. 2005/0002417).
Regarding claim 22, Carapelli teaches the payment terminal includes a fuel dispenser (Paragraph 0032).  Carapelli, Coppola, and Harrell do not appear to specify a translator that translates the second response using a conversion table.  However, Kelly teaches using a translation table to translate information and commands between incompatible systems (Paragraphs 0030-0032, 0071-0073).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a conversion table as this would ensure a proper translation.
Regarding claim 24, Copolla teaches identifying one or more additional commands corresponding to a received command (Column 10 Lines 51-58, Coppola does not limit the amount of transmissions that can go back and forth between POS and terminal).  Carapelli, Coppola, and Harrell do not appear to specify a translator that translates commands using a conversion table.  However, Kelly teaches using a translation table to translate information and commands between incompatible systems (Paragraphs 0030-0032, 0071-0073).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a conversion table as this would ensure a proper translation




Response to Arguments
Applicant’s arguments with regard to the prior art rejections were found to be persuasive.  Therefore, this action is Non-Final.  All arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621